﻿It is with great pleasure that I extend to you, Sir, the warmest congratulations of the Hellenic delegation on your unanimous election to the high post of President of the thirty-fourth session of the General Assembly of the United Nations.
187.	During the many years you held the post of Permanent Representative of your country to this Organization you nave, on numerous occasions, given proof of your outstanding qualities as a diplomat and a statesman. Africa, a continent which plays a preponderant role in the activities of the United Nations, and the United Republic of Tanzania, a country with which mine maintains the most friendly and cordial relations, could not have chosen a better representative to preside over the work of this body, which more than any other reflects the universal character to which the United Nations has aspired since it came into being.
188.	At the same time I should like to express to the outgoing President, Mr. Indalecio Lievano, our appreciation of the authority and competence with which he guided the work of the General Assembly during a difficult period that was full of problems.
189.	It is also a pleasure for me once again to extend our most sincere congratulations and profound gratitude to our Secretary-General for his tireless efforts and his devotion to his difficult and sometimes thankless, but very important, task. The considerable successes of which Mr. Waldheim can be justly proud make him an irreplaceable champion of international peace.
190.	Finally I should like most warmly to welcome Saint Lucia, which has just been added to the number of young and dynamic countries that have become Members of our Organization in the last few years.
191.	The 12 months that have elapsed since the opening of the thirty-third session of the General Assembly have witnessed a wealth of events an assessment of which is unfortunately not very encouraging. Side by side with some positive developments, we observe stagnation in the resolution of most of the problems that concern the world, most of which date back for many years. What is more, new hotbeds of tension have been added to existing crises, so that peace has seemed threatened more than once, and this at a time when mankind must face problems that concern people everywhere, on the solution of which mankind's very survival might depend.
192.	In the Middle East, a region of very particular interest to my country because of its geographical proximity, but above all because of our fraternal links with our Arab brothers, the deadlock continues. The position of my country in respect of this problem is well known. We have always been in favour of the complete application of Security Council resolution 242 (1967) and of the other relevant resolutions of that body and the General Assembly that call for the withdrawal of Israeli troops from all the Arab territories occupied in 1967, as well as the right of all the countries of the region to live in peace within secure and recognized boundaries. At the same time, we believe that the legitimate rights of the Palestinian Arab people, including their right to self-determination and to a country must be recognized within the framework of a global settlement.
193.	It is in the light of those principles and their effective application that we view the Treaty of Peace between Egypt and Israel. We believe that every effort towards a negotiated settlement of the Middle East problem must be encouraged in so far as there is an attempt in those efforts to apply these principles within the framework of a global solution. But at the same time it is necessary to avoid any action that might aggravate the situation and make the atmosphere in the region even more difficult.
194.	In this context we cannot but deplore the policy of settlements pursued by the Israeli Government on the West Bank of the River Jordan, in Gaza and in the Golan Heights.
195.	In the same spirit we deplore also the armed incursions into Lebanese territory, and we launch an appeal for the ending of all acts of violence in Lebanon! Without wishing to enter into the details of this complex problem, we must here reiterate our conviction that its solution resides in absolute respect for the territorial integrity of Lebanon and in the restoration of the authority of the Lebanese Government over the entire territory of the country. At the same time we should like to express our appreciation for the work accomplished by UNIFIL in southern Lebanon.
196.	Alas, the Middle East is not the only part of the world where confrontation continues to prevail and where efforts designed to arrive at the peaceful settlement of conflicts have so far remained without notable results. Southern Africa is another striking example. The plan that the five Western members of the Security Council  last year submitted to the parties concerned—to enable the Namibian people to accede to real independence has not yet brought about a rapprochement of opposing views—and this despite its acceptance by South Africa, the South West Africa People's Organization and the African front-line States. 
197.	On this point, too, the position of Greece is clear. Any jurisdiction of South Africa over Namibia ceased at the moment the General Assembly terminated its Mandate over the Territory. The only obligation of the Government of South Africa—and this is a clear and imperative obligation—is to co-operate with the competent organ of the United Nations, the United Nations Council for Namibia, in the transfer of power to the representatives of the Namibian people. Those representatives must be designated by means of free elections held under international control and with the participation of all Namibian political forces, including the South West Africa People's Organization.
198.	At the same time, my Government most energetically condemns the aerial attacks and armed incursions against neighbouring countries, which constitute a misuse by South Africa of its military superiority and a flagrant violation of the most sacred principles of the Charter.
199.	Unlike what is going on in Namibia, the latest developments in Zimbabwe are promising. The decisions adopted by the Meeting of Heads of Government of Commonwealth Countries at Lusaka could and should serve as a basis for the establishment of a regime that would confer power upon the majority, while guaranteeing the rights of the white minority. We hope that the Constitutional Conference convened as a result of the praiseworthy efforts of the United Kingdom Government, with the participation of the parties concerned, will be crowned with success.
200.	Finally, to conclude this review of the situation in southern Africa, I am bound once again to refer to the stigma of apartheid. Our condemnation of the apartheid regime, which flies in the face of the most elementary requirements of human dignity, cannot be too categorical.
201.	Disarmament continues to be an imperative necessity for mankind. It suffices to consider the magnitude of the resources that could be placed at the service of far nobler causes, such as the development of the less fortunate countries, to realize the need to establish without further delay the principles and the machinery for a disarmament that would be as far- reaching as possible.
202.	We are happy to note that the SALT Treaty signed in May last in Vienna by the chief executives of the two greatest nuclear Powers in the world represents a step in the right direction.
203.	For our part, our position is well known: a balanced and progressive reduction of nuclear weapons, with a view to their complete elimination, should go hand in hand with a similar reduction in conventional weapons. But such a reduction presupposes strengthening of the sense of security of countries, and particularly of the small countries, because a people which feels threatened has no choice but to arm itself, whatever sacrifices that might entail. What is needed, therefore, is to strengthen the means for the pacific settlement of disputes among States. The necessary machinery and organs exist. They are provided for under the Charter or flow from it. If need be, they can be strengthened or improved. But it is essential that all States, large or small, should accept and, if necessary, be persuaded to agree to renounce the threat and the use of force in order to have their points of view and their claims prevail.
204.	In this context, it is fitting to recall the various initiatives aimed at the maintenance of peace and stability in the world. One of them concerns the non-use of force in international relations. The Special Committee on Enhancing the Effectiveness of the Principle of Non- Use of Force in International Relations, which has been entrusted with the drafting of a convention to that end, held a fruitful session and prepared a report which is on the agenda of the present session of the General Assembly. Greece, which is a member of that Committee, is prepared favourably to consider any follow-up which might be given to that report, as well as any other initiative which might lead to the desired results. Faithful to the principles of the Charter, we firmly believe that force cannot be used other than for the purpose of self-defence and that only when other means of prevention of aggression have failed.
205.	Respect for human rights should be one of the paramount concerns of the United Nations. Greece, where the concept of the protection of human beings against abuses of power came into being 25 centuries ago, aspires to be in the forefront of the struggle to safeguard those rights as defined by a number of international legal instruments, in particular the Universal Declaration of Human Rights.
206.	That is why we are against any violation of human rights, whether within a country or imposed from outside by the force of arms.
207.	If there is one people whose most elementary rights have been trampled underfoot in the course of the last years, it is the people of Cyprus. The existence of 200,000 refugees five years after the invasion of the island by foreign forces bears witness to this in a most distressing way. The same is true of some 2,000 missing persons, whose fate is still not known. The agreement reached on the latter point in the month of May last between the President of the Republic of Cyprus and the head of the Turkish Cypriot community to set up the investigatory body provided for in General Assembly resolution 33/172 had allowed us to hope that it would finally be possible to learn the fate of these persons among whom there are some scores of Greek citizens. Unfortunately, the agreement in question has remained a dead letter to date since the Turkish Cypriot leaders have not communicated to the Secretary-General their formal acceptance of the establishment of that investigatory body.
208.	I intend to go into detail on the problem of Cyprus later in my statement. But these humanitarian considerations, which I have just recalled, deserve, I believe, a quick solution independently of any political settlement—the more so since this is required under a series of United Nations resolutions.
209.	I shall now deal briefly with certain economic questions. First of all, we are bound to note the ever-growing participation of our Organization in the establishment of a new international economic order, the final objective of which would be to eliminate the enormous disparities between rich and poor countries, to arrive at a better distribution of wealth on our planet and to secure for all its inhabitants a standard of living which, besides providing for their material needs, would enable them also to develop their intellectual potential and guarantee their fundamental freedoms which cannot survive in a world of deprivation.
210.	One of the major events this year in the economic field was the fifth session of UNCTAD. While the results were not as spectacular as one might have wished, they did, nevertheless, enable us to renew efforts toward a greater liberalization of international trade while in a number of cases there was a lessening of differences between the various groups of countries which participated in the session. Furthermore, we should not lose sight of the adverse economic conditions in the world, which make it more difficult to find solutions to problems such as inflation, the reform of the international monetary system, and so on. As for the main objectives of the Conference, my country views with much sympathy any initiative which would tend to alleviate the fate of the least-favoured nations such as, for example, setting up a fund for the stabilization of commodity prices. For its part, Greece, which in the course of the last 30 years has taken major steps toward development, is prepared to continue to play its part in the pursuit of these objectives.
211.	In the context of our particular interest in development problems, we have actively participated in the last two major international gatherings: the United Nations Conference on Science and Technology for Development at Vienna, and the third session of the Committee of the Whole Established under General Assembly Resolution 32/174.
212.	Finally, there is a subject the long-term economic implications of which are no less than its political or legal aspects. I am referring to the Third United Nations Conference on the Law of the Sea which, as is known, held two sessions this year. The ground covered by the Conference since its inception is, on the whole, satisfactory. Without wishing to minimize the complexity of the problems remaining to be solved, I would say that their solution would seem no more difficult than the obstacles which have been surmounted so far—provided that all countries evince a spirit of compromise. The interests at issue are no doubt important. But the benefits which mankind would stand to gain from the conclusion of an agreement of universal application are well worth the efforts and concessions necessary to reach that goal.
213.	Before concluding, I should like to refer to the situation on Cyprus, which continues to be a major cause of concern. Five years after the invasion of the island, euphemistically called a "peace operation", foreign occupation forces are still there. Numerous General Assembly and Security Council resolutions remain dead letters. The Republic of Cyprus, a country which is an independent and sovereign Member of our Organization, continues to be deprived of the exercise of its sovereignty over almost 40 per cent of its territory. Some 200,000 refugees continue to live far from their homes, while the establishment of settlers arriving from Turkey has never ceased and recently seems even to have increased.
214.	In these circumstances, the hope for a just and lasting solution to the problem is growing dim and depends on the sole procedure of intercommunal talks under the aegis of the United Nations. The renewed initiative of our Secretary-General, Mr. Kurt Waldheim, met with success on 19 May of this year, when the meeting between President Kyprianou and the head of the Turkish Cypriot community, Mr. Denktas, led to a 10-point agreement that was to serve as a basis for the resumption of intercommunal negotiations.
215.	Unfortunately, it appears that we rejoiced too soon. The Turkish Cypriot side apparently felt that the agreement of 19 May, which gave priority to the question of Varosha, did not suit it, and it chose to sabotage it. Thus it set forth prior conditions and introduced new questions that were conceived in such a manner that the initiation of a dialogue became improbable, if not impossible, because these conditions and questions were aimed at nothing less than obtaining concessions on substance, even before negotiations were begun. They were designed to impose on the injured party, on the victim of aggression, a concept that would make it possible to set up the infrastructure for a division of the island at the opportune moment. It is hardly surprising, therefore, that the Government of Cyprus refused to agree to compromise the survival of Cyprus as a unitary, sovereign and independent State before the negotiations had even begun.
216.	In these circumstances, how can we fail to express our concern when numerous resolutions of the Security Council and the General Assembly continue to be unilaterally ignored? How can we fail to express our profound concern at the pretexts and subterfuges that are placed as obstacles to the resumption of dialogue? It is our firm hope that, given this situation, the General Assembly will demand that its voice finally be heeded.
217.	I can assure the Assembly that my Government will continue to support the Government of Cyprus and to support the tireless efforts of the Secretary-General for a just and lasting solution of the problem within the framework of the resolutions of the General Assembly and the Security Council.
